Chalmers, J.,
delivered the opinion of the court.
Where an administrator or executor is carrying on the farm of the decedent under the orders of the Chancery Court, in pursuance of § 1156 Code 1871, the creditor who advances money or supplies in the making of the crop must look alone to the proceeds of the crop, and takes the risk of a profit being made in the farming operations. If, in fact, a profit is made and applied by the administrator to the payment of the general debts of the estate, leaving unpaid the debts contracted in the farming operations, the holders of these latter debts will have a right to go against the corpus of the estate. In such case the fund primarily devoted by the statute to a satisfaction of their demands having been applied to the payment of general debts, they will be equitably entitled to be subro-gated to the rights of general creditors against the body of the pstate, to the extent that there was a profit made in the farm*685ing operations, and to the extent that such profit was actually applied to the discharge of general debts. Emanuel v. Norcum, 7 How. (Miss.) 150; Farley v. Ford, 45 Miss. 96, 105.
It is quite evident that this right cannot be asserted in a court of law. It involves issues impossible of satisfactory solution in such a tribunal, inquiries as to the nature of the claim sued upon, as to whether there was a profit in the farming operations, if so, to what amount, and how much of this profit was applied to the general debts of the estate. That a court of law is incapable of dealing with such inquiries is abundantly shown by the result in this case, where a demurrer to the declaration having been overruled, and the defendant having declined to plead further, judgment nil dicit was entered for the whole amount sued for, leaving undetermined all of those matters upon the existence of which the right to recover really depended. Had the proceeding been in chancery, a pro eonfesso would have been followed by a reference to the master for a settlement of these questions.
Judgment reversed, demurrer sustained, and action dismissed.-